Smith, Judge.
The appellant, after a jury trial, was sentenced to nine years imprisonment by the Fulton County Superior Court on October 20,1975, for the offense of burglary. His counsel duly filed a motion for new trial and a request for reduction of sentence by the sentence review panel, both of which were denied. From this denial of his motion for new trial he appeals. Held:
We have reviewed the trial transcript with an eye toward appellant’s sole contention that the evidence was insufficient to support the verdict and we find ample evidence to support the jury’s verdict.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.